 Case: 4:19-cv-03309-SRW Doc. #: 29 Filed: 03/31/21 Page: 1 of 3 PageID #: 769




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ROBERT CASTILLO,                                 )
                                                 )
           Plaintiff,                            )
                                                 )
      v.                                         )        Case No. 4:19-CV-3309 SRW
                                                 )
ANDREW M. SAUL,                                  )
Commissioner of Social Security                  )
Administration,                                  )
                                                 )
           Defendant.                            )


                                 MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiff Robert Castillo’s Petition for Award of

Attorney Fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. ECF No.

26. On December 21, 2020, this Court reversed the Commissioner’s decision and remanded

Plaintiff’s case for further proceedings. Plaintiff now seeks attorney’s fees in the amount of Four

Thousand Two Hundred and Fifty-Three Dollars and Eighty Cents ($4,253.80). This amount is

based on multiplying 20.45 hours of attorney time by a rate of $208.01 per hour. Plaintiff

requests compensation at the statutory hourly rate of $125.00 plus a cost-of-living adjustment,

pursuant to 28 U.S.C. § 2412(d), for a total hourly fee of $208.01. Plaintiff requests the Court

make the fee payable to her attorney, Kristen N. Van Fossan, as assignee.

        The Commissioner filed a response which states he has no objection to Plaintiff’s request

for attorney fees under the EAJA in the amount of $4,253.80 to be paid by the Social Security

Administration. ECF No. 28. The Commissioner, however, asserts that the EAJA fee is “payable

to Plaintiff as the litigant and may be subject to offset to satisfy a pre-existing debt that the

litigant owes to the United States.” Id. at 1.
 Case: 4:19-cv-03309-SRW Doc. #: 29 Filed: 03/31/21 Page: 2 of 3 PageID #: 770




       The Court has reviewed Plaintiff’s Petition for an Award of Attorney Fees under the

EAJA, and concludes the statutory requirements are met. By Order and Judgment of Remand

dated December 21, 2020, the Court remanded this case to defendant Commissioner for further

proceedings pursuant to sentence four of 42 U.S.C. § 405(g). A claimant seeking judicial review

of a final decision denying Social Security disability benefits may recover attorney’s fees if he or

she receives a “sentence four” remand. See Shalala v. Schaefer, 509 U.S. 292, 295-96 (1993).

       Attorney’s fees may not be awarded in excess of $125.00 per hour – the maximum

statutory rate under § 2412(d)(2)(A) – unless the Court finds that an increase in the cost of living

or a special factor such as the limited availability of qualified attorneys justifies a higher fee. 28

U.S.C. § 2412(d)(2)(A). The decision to increase the hourly rate is not automatic and remains at

the discretion of the district court. McNulty v. Sullivan, 886 F.2d 1074 (8th Cir. 1989). The

hourly rate should be increased, however, where there is “uncontested proof of an increase in the

cost of living sufficient to justify hourly attorney’s fees of more than [$125] per hour,” such as

the Consumer Price Index. Johnson v. Sullivan, 919 F.2d 503, 504, 505 (8th Cir. 1990). In this

case, Plaintiff has presented uncontested evidence of an increase in the cost of living. The Court

agrees with Plaintiff that a cost of living increase is appropriate as requested.

       Because Plaintiff prevailed and is not otherwise precluded from receiving attorney fees,

the Court finds that he is entitled to attorney’s fees in the amount of Four Thousand Two

Hundred and Fifty-Three Dollars and Eighty Cents ($4,253.80). Despite Plaintiff’s request for

the Court to make the fee payable directly to Plaintiff’s attorney, as an assignee, the Court must

instead make the fee payable to Plaintiff as the litigant. See Astrite v. Ratliff, 560 U.S. 586, 593

(2010) (holding that EAJA fees are payable to the prevailing party and may be subject to offset


                                                   2
 Case: 4:19-cv-03309-SRW Doc. #: 29 Filed: 03/31/21 Page: 3 of 3 PageID #: 771




to satisfy any pre-existing debt owed to the United States); see also Johnson v. Colvin, No. 4:11-

CV-1599 AGF, 2013 WL 5567711, at *1 (E.D. Mo. Oct. 9, 2013) (“The Court understands

Ratliff to require that the EAJA award be made directly to Plaintiff.”)

        Accordingly,

        IT IS HEREBY ORDERED that Plaintiff Robert Castillo’s Petition for Award of

Attorney Fees [ECF No. 26] is GRANTED.

        IT IS HEREBY ORDERED that Defendant Commissioner of Social Security

Administration shall pay attorney’s fees under the Equal Access Justice Act in the amount of Four

Thousand Two Hundred and Fifty-Three Dollars and Eighty Cents ($4,253.80).

        IT IS FURTHER ORDERED that said award shall be made payable to Plaintiff Robert

Castillo.

        So Ordered this 31st day of March, 2021.




                                              /s/ Stephen R. Welby
                                              STEPHEN R. WELBY
                                              UNITED STATES MAGISTRATE JUDGE




                                                 3
